Name: Council Directive 72/277/EEC of 26 July 1972 concerning the details of publication of notices of public works contracts and concessions in the 'Official Journal of the European Communities'
 Type: Directive
 Subject Matter: nan
 Date Published: 1972-08-03

 Avis juridique important|31972L0277Council Directive 72/277/EEC of 26 July 1972 concerning the details of publication of notices of public works contracts and concessions in the 'Official Journal of the European Communities' Official Journal L 176 , 03/08/1972 P. 0012 Danish special edition: Series I Chapter 1972(III) P. 0784 English special edition: Series I Chapter 1972(III) P. 0823 Greek special edition: Chapter 06 Volume 1 P. 0139 Spanish special edition: Chapter 17 Volume 1 P. 0020 Portuguese special edition Chapter 17 Volume 1 P. 0020 ++++( 1 ) OJ NO C 70 , 1 . 7 . 1972 , P . 38 . ( 2 ) OJ NO C 79 , 20 . 7 . 1972 , P . 7 . ( 3 ) OJ NO L 185 , 16 . 8 . 1971 , P . 5 . ( 4 ) OJ NO C 82 , 16 . 8 . 1971 , P . 13 . COUNCIL DIRECTIVE OF 26 JULY 1972 CONCERNING THE DETAILS OF PUBLICATION OF NOTICES OF PUBLIC WORKS CONTRACTS AND CONCESSIONS IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( 72/277/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 57 ( 2 ) , 66 AND 100 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS ARTICLE 31 OF COUNCIL DIRECTIVE NO 71/305/EEC ( 3 ) OF 26 JULY 1971 CONCERNING THE COORDINATION OF PROCEDURES FOR THE AWARD OF PUBLIC WORKS CONTRACTS LAYS DOWN THAT THE COST OF PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES OF THE NOTICES PROVIDED FOR UNDER ARTICLES 12 AND 19 SHALL BE DEFRAYED BY THE COMMUNITIES IN ACCORDANCE WITH THE PROCEDURE AND CONDITIONS PUBLISHED IN THE OFFICIAL JOURNAL ; WHEREAS THE APPLICATION OF MEASURES ADOPTED BY THE COUNCIL IN RESPECT OF THE PUBLICATION OF NOTICES OF PUBLIC WORKS CONTRACTS IS MAINLY INTENDED TO INFORM INTERESTED PERSONS OF ALL IMPORTANT NOTICES AND THE NOTICES MUST THEREFORE BE PUBLISHED IN CONCISE TERMS ; WHEREAS THE APPLICATION OF THESE MEASURES IS LIKELY TO HAVE CONSIDERABLE FINANCIAL IMPLICATIONS ON THE BUDGET ; WHEREAS THE LENGTH OF THESE NOTICES SHOULD THEREFORE BE RESTRICTED ; WHEREAS THE SAME LIMITATIONS SHOULD LIKEWISE APPLY TO NOTICES CONCERNING CONCESSIONS AND SUB-CONTRACTS REFERRED TO UNDER ITEM III OF THE DECLARATION OF 26 JULY 1971 OF REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL CONCERNING PROCEDURES TO BE FOLLOWED IN THE FIELD OF PUBLIC WORKS CONCESSIONS ( 4 ) ; WHEREAS IN ORDER TO ACHIEVE THE NECESSARY CONCISENESS , A UNIFORM PRESENTATION OF NOTICES OF PUBLIC WORKS CONTRACTS AND OF SUBCONTRACTS AWARDED BY CONCESSIONAIRES IS DESIRABLE AND IT IS ADVISABLE FOR THIS PURPOSE THAT THE AUTHORITIES AWARDING CONTRACTS SHOULD BE INVITED TO USE FORMS COMPLYING WITH THE PROVISIONS OF THE DIRECTIVE OR WITH THE ABOVEMENTIONED DECLARATION . HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 NOTICES OF PUBLIC WORKS CONTRACTS TO BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES IN CONFORMITY WITH ARTICLES 12 AND 19 OF DIRECTIVE NO 71/305/EEC SHALL NOT BE LONGER THAN ONE PAGE OF THAT JOURNAL , NAMELY ABOUT SIX HUNDRED AND FIFTY WORDS . ARTICLE 2 ARTICLE 1 SHALL APPLY TO NOTICES RELATING TO WORKS CONCESSIONS AND SUBCONTRACTS PROVIDED FOR UNDER TITLES I AND II OF THE DECLARATION OF 26 JULY 1971 . ARTICLE 3 THE CONTRACT NOTICES REFERRED TO IN ARTICLE 1 SHALL BE DRAWN UP ON THE BASIS OF THE HEADINGS SET OUT IN THE MODELS IN ANNEX I . THE CONTRACT NOTICES REFERRED TO IN ARTICLE 2 AND PROVIDED FOR UNDER TITLE II OF THE DECLARATION OF 26 JULY 1971 SHALL BE DRAWN UP ON THE BASIS OF THE HEADINGS SET OUT IN THE MODEL IN ANNEX II . EACH EDITION OF THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES IN WHICH ONE OR MORE CONTRACT NOTICES APPEAR SHALL REPRODUCE THE MODEL OR MODELS TO WHICH THE NOTICES PUBLISHED RELATE . ARTICLE 4 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 JULY 1972 . FOR THE COUNCIL THE PRESIDENT T . WESTERTERP ANNEX I MODEL NOTICES OF CONTRACTS A OPEN PROCEDURES 1 . NAME AND ADDRESS OF THE AUTHORITY AWARDING THE CONTRACT ( ARTICLE 16E ) ( 1 ) : 2 . THE AWARD PROCEDURE CHOSEN ( ARTICLE 16B ) : 3 . ( A ) THE SITE ( ARTICLE 16E ) : ( B ) THE NATURE AND EXTENT OF THE SERVICES TO BE PROVIDED AND THE GENERAL NATURE OF THE WORK ( ARTICLE 16C ) : ( C ) IF THE CONTRACT IS SUBDIVIDED INTO SEVERAL LOTS , THE SIZE OF THE DIFFERENT LOTS AND THE POSSIBILITY OF TENDERING FOR ONE , FOR SEVERAL , OR FOR ALL OF THE LOTS ( ARTICLE 16C ) : ( D ) INFORMATION RELATING TO THE PURPOSE OF THE CONTRACT IF THE CONTRACT ENTAILS THE DRAWING UP OF PROJECTS ( ARTICLE 16C ) : 4 . ANY TIME LIMIT FOR THE COMPLETION OF THE WORKS ( ARTICLE 16D ) : 5 . ( A ) NAME AND ADDRESS OF THE SERVICE FROM WHICH THE CONTRACT DOCUMENTS AND ADDITIONAL DOCUMENTS MAY BE REQUESTED ( ARTICLE 16F ) : ( B ) THE FINAL DATE FOR MAKING SUCH REQUEST ( ARTICLE 16F ) : ( C ) WHERE APPLICABLE , THE AMOUNT AND TERMS OF PAYMENT OF ANY SUM PAYABLE FOR SUCH DOCUMENTS ( ARTICLE 16F ) : 6 . ( A ) THE FINAL DATE FOR RECEIPT OF TENDERS ( ARTICLE 16G ) : ( B ) THE ADDRESS TO WHICH THEY MUST BE SENT ( ARTICLE 16G ) : ( C ) THE LANGUAGE OR LANGUAGES IN WHICH THEY MUST BE DRAWN UP ( ARTICLE 16G ) : 7 . ( A ) THE PERSONS AUTHORIZED TO BE PRESENT AT THE OPENING OF TENDERS ( ARTICLE 16H ) : ( B ) THE DATE , TIME AND PLACE OF THIS OPENING ( ARTICLE 16H ) : 8 . ANY DEPOSITS AND GUARANTEES REQUIRED ( ARTICLE 16I ) : 9 . THE MAIN PROCEDURE FOR FINANCING AND PAYMENT AND/OR REFERENCES TO THE INSTRUMENTS REGULATING THESE ( ARTICLE 16J ) : 10 . WHERE APPLICABLE , THE SPECIFIC LEGAL FORM WHICH MUST BE ASSUMED BY THE GROUP OF CONTRACTORS TO WHOM THE CONTRACT IS AWARDED ( ARTICLE 16K ) ( 1 ) : 11 . THE MINIMUM ECONOMIC AND TECHNICAL STANDARDS REQUIRED OF THE CONTRACTORS ( ARTICLE 16 ) : 12 . PERIOD DURING WHICH THE TENDERER IS BOUND TO KEEP OPEN HIS TENDER ( ARTICLE 16M ) : 13 . CRITERIA FOR THE AWARD OF THE CONTRACT . CRITERIA OTHER THAN THAT OF THE LOWEST PRICE SHALL BE MENTIONED IF THEY DO NOT APPEAR IN THE CONTRACT DOCUMENTS ( ARTICLE 29 ) : 14 . OTHER INFORMATION : 15 . THE DATE OF DISPATCH OF THE NOTICE ( ARTICLE 16A ) : B RESTRICTED PROCEDURES 1 . NAME AND ADDRESS OF THE AUTHORITY AWARDING THE CONTRACT ( ARTICLE 17A ) : 2 . THE AWARD PROCEDURE CHOSEN ( ARTICLE 17A ) : 3 . ( A ) THE SITE ( ARTICLE 17A ) : ( B ) THE NATURE AND EXTENT OF THE SERVICES TO BE PROVIDED AND THE GENERAL NATURE OF THE WORK ( ARTICLE 17A ) : ( C ) IF THE CONTRACT IS SUBDIVIDED INTO SEVERAL LOTS , THE SIZE OF THE DIFFERENT LOTS AND THE POSSIBILITY OF TENDERING FOR ONE , FOR SEVERAL , OR FOR ALL OF THE LOTS ( ARTICLE 17A ) : ( D ) INFORMATION RELATING TO THE PURPOSE OF THE CONTRACT IF THE CONTRACT ENTAILS THE DRAWING UP OF PROJECTS ( ARTICLE 17A ) : 4 . ANY TIME LIMIT FOR THE COMPLETION OF THE WORKS ( ARTICLE 17A ) : 5 . WHERE APPLICABLE , THE SPECIFIC LEGAL FORM WHICH MUST BE ASSUMED BY THE GROUP OF CONTRACTORS TO WHOM THE CONTRACT IS AWARDED ( ARTICLE 17A ) : 6 . ( A ) THE FINAL DATE FOR THE RECEIPT OF REQUESTS TO PARTICIPATE ( ARTICLE 17B ) : ( B ) THE ADDRESS TO WHICH THEY MUST BE SENT ( ARTICLE 17B ) : ( C ) THE LANGUAGE OR LANGUAGES IN WHICH THEY MUST BE DRAWN UP ( ARTICLE 17B ) : 7 . THE FINAL DATE FOR THE DISPATCH OF INVITATIONS TO TENDER ( ARTICLE 17C ) : 8 . INFORMATION CONCERNING THE CONTRACTOR'S PERSONAL POSITION , AND THE MINIMUM ECONOMIC AND TECHNICAL STANDARDS REQUIRED OF HIM ( ARTICLE 17D ) : 9 . THE CRITERIA FOR THE AWARD OF THE CONTRACT IF THESE ARE NOT STATED IN THE INVITATION TO TENDER ( ARTICLE 18D ) : 10 . OTHER INFORMATION : 11 . THE DATE OF DISPATCH OF THE NOTICE ( ARTICLE 17A ) : ( 1 ) THE ARTICLES IN BRACKETS REFER TO COUNCIL DIRECTIVE NO 71/305/EEC OF 26 . 7 . 1971 ( OJ NO L 185 , 16 . 8 . 1971 , P . 5 ) . ANNEX II MODEL NOTICE OF SUBCONTRACTS AWARDED BY THE CONCESSIONAIRE 1 . ( A ) THE SITE ( NO II ) ( 1 ) : ( B ) THE NATURE AND EXTENT OF THE SERVICE TO BE PROVIDED AND THE GENERAL NATURE OF THE WORK ( NO II ) : 2 . ANY TIME LIMIT FOR THE COMPLETION OF THE WORKS ( NO III ) : 3 . NAME AND ADDRESS OF THE SERVICE FROM WHICH THE CONTRACT DOCUMENTS AND ADDITIONAL DOCUMENTS MAY BE REQUESTED ( NO VI ) : 4 . ( A ) THE FINAL DATE FOR RECEIPT OF TENDERS ( NO V ) : ( B ) THE ADDRESS TO WHICH THEY MUST BE SENT ( NO VII ) : ( C ) THE LANGUAGE OR LANGUAGES IN WHICH THEY MUST BE DRAWN UP : 5 . ANY DEPOSIT AND GUARANTEES REQUIRED ( NO IV ) : 6 . THE ECONOMIC AND TECHNICAL STANDARDS REQUIRED OF THE CONTRACTOR ( NO VIII ) : 7 . THE CRITERIA FOR THE AWARD OF THE CONTRACT ( LAST PARAGRAPH OF NO II.2 ) : 8 . OTHER INFORMATION : 9 . THE DATE OF DISPATCH OF THE NOTICE ( NO I ) : ( 1 ) THE NUMBERS QUOTED REFER TO THE DECLARATION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL CONCERNING PROCEDURES TO BE FOLLOWED IN THE FIELD OF PUBLIC WORKS CONCESSIONS - II SUBCONTRACTS , 2 , RULES ON PUBLICATION ( OJ NO C 82 , 16 . 8 . 1971 , P . 14 ) .